       Case: 5:14-cr-00337-CAB Doc #: 39 Filed: 08/31/20 1 of 6. PageID #: 571




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                   )       CASE NO. 5:14CR337
                                            )
                      Plaintiff,            )       JUDGE CHRISTOPHER A. BOYKO
                                            )
               vs.                          )
                                            )
MARCUS HILL,                                )       OPINION AND ORDER
                                            )
                      Defendant.            )

CHRISTOPHER A. BOYKO, J.:

        Before the Court is Defendant Marcus Hill’s Motion to Reduce Sentence Pursuant to 18

U.S.C. § 3582(c)(1)(A)(i). (Docs. 33 & 34). For the following reasons, the Court DENIES

Defendant’s Motion.

                                        I. BACKGROUND

        On September 16, 2014, a Grand Jury indicted Defendant with one count of Possession of

Firearms and Ammunition by a Convicted Felon, a violation of 18 U.S.C. § 922(g)(1). On

November 17, 2014, Defendant executed a Plea Agreement and pleaded guilty to the Indictment.

On March 17, 2015, the Court sentenced Defendant to 96 months imprisonment and 3 years

Supervised Release. Defendant is 37 years-old, is incarcerated at United States Penitentiary Big

Sandy and has served roughly 71 months in confinement.

        On July 30, 2020, Defendant filed his Motion. (Docs. 33 & 34). The Government filed

its opposition on August 11, 2020. (Doc. 37). Defendant filed a Reply shortly thereafter. (Doc.

38).

                                     II. LAW & ANALYSIS
       Case: 5:14-cr-00337-CAB Doc #: 39 Filed: 08/31/20 2 of 6. PageID #: 572




         Generally, a court “may not modify a term of imprisonment once it has been imposed.”

18 U.S.C. § 3582(c). However, in certain circumstances, a defendant may ask the court to

modify a sentence, otherwise known as “compassionate release.” Id. at § 3582(c)(1)(A). Before

doing so however, a defendant must exhaust his administrative remedies. Id.; United States v.

Alam, 960 F.3d 831, 835 (6th Cir. 2020). Both parties agree that Defendant here has exhausted

his administrative remedies. (See Doc. 37, PageID: 548).

         After a defendant has exhausted his administrative remedies, he may ask the court for

compassionate release. After considering the § 3553(a) factors, a district court may reduce a

term of imprisonment if the court finds “extraordinary and compelling reasons warrant such a

reduction” and “such a reduction is consistent with applicable policy statements issued by the

United States Sentencing Commission.” § 3582(c)(1)(A)(i).1

         That applicable policy statement is outlined in § 1B1.13 of the Sentencing Guidelines.

There, the Commission lists ‘extraordinary and compelling reasons’ as: (A) Medical Condition

of the Defendant; (B) Age of the Defendant; (C) Family Circumstances; and (D) Other Reasons,

a ‘catch-all’ provision for extraordinary reasons outside those listed. U.S.S.G. § 1B1.13, n. 1.

Important here, as currently drafted, the ‘Other Reasons’ must be “determined by the Director of

the Bureau of Prisons.” Id. at § 1B1.13, n. 1(D).

         Ultimately, “[t]he defendant has the burden to show he is entitled to a sentence

reduction” under § 3582(c)(1)(A). United States v. Ebbers, 432 F. Supp. 3d 421, 426 (S.D.N.Y.

2020).

         Here, Defendant has not demonstrated that ‘extraordinary and compelling reasons’

warrant a sentence reduction. Defendant’s request for a reduction is based on his hypertension



1
  There is a second scenario that entitles a defendant relief based on his or her age, but that section is not applicable
to Defendant. See 18 U.S.C. § 3582(c)(1)(A)(ii).
                                                          -2-
          Case: 5:14-cr-00337-CAB Doc #: 39 Filed: 08/31/20 3 of 6. PageID #: 573




combined with COVID-19 and subsequent changes to the law after his sentencing. Even after

considering these in combination, the Court still determines that a reduction is impermissible.

           Defendant’s high blood pressure is not a qualifying ‘Medical Condition’ under the policy

statement. Defendant’s high blood pressure is neither terminal, U.S.S.G. § 1B1.13, n. 1(A)(i),

nor a medical condition that substantially diminishes his ability to care for himself while

incarcerated, id. at § 1B1.13, n. 1(A)(ii).2 In fact, Defendant’s blood pressure had been in

‘remission’ and he recently restarted medication. (Doc. 33, PageID: 312). Thus, it appears his

high blood pressure is controllable with medication.

           Additionally, the presence of COVID-19—or its combination with Defendant’s

hypertension—does not constitute an ‘Other Reason’ under the policy statement.3 While

COVID-19 is certainly extraordinary in the normal sense of the word—and it may justify

compassionate release in certain instances—it does not justify Defendant’s early release.

           The Centers for Disease Control and Prevention has provided guidance for people who

are at increased risk for severe illness due to COVID-19.4 That guidance provides information

for two groups of individuals—i) older adults and ii) people with underlying medical conditions.5

At 37, Defendant would not be considered an “older adult.” As for underlying medical



2
 The policy statement provides guidance for two other situations under Medical Conditions that relate to functional
or cognitive impairment and deterioration due to the aging process. Neither is applicable here.
3
 Many district courts have determined that they have the authority to determine if “Other Reasons” exists for
compassionate release under U.S.S.G. § 1B1.13, n. 1(D). See United States v. Decator, --- F. Supp.3d ----, 2020 WL
1676219, * 2 (D. Md. April 6, 2020) (collecting cases). According to these courts, they are not bound by the
Bureau’s determination of “Other Reasons” as currently written in the policy statement. United States v. Thomas,
2020 WL 3895781, * 3 (W.D. Va. July 10, 2020) (collecting cases). The Court adopts this rationale for the limited
purpose in finding that it can look to see if “Other Reasons” exists for compassionate release.

4
  Centers for Disease Control and Prevention, “People Who Are at Increased Risk for Severe Illness,” (updated June
25, 2020), available at: https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-increased-
risk.html (last visited Aug. 25, 2020).
5
    Id.

                                                       -3-
         Case: 5:14-cr-00337-CAB Doc #: 39 Filed: 08/31/20 4 of 6. PageID #: 574




conditions, the CDC states that individuals with high blood pressure “might be at an increased

risk” for severe illness from COVID-19.6 Unfortunately for Defendant—and our society at

large—the CDC estimates that “[n]early half of adults in the United States (108 million, or 45%)

have hypertension…or are taking medication for hypertension.”7

           Moreover, “[t]here are differences…in severity and type of hypertension that affect a

person’s vulnerability to developing a serious illness from COVID-19.” United States v. Avery,

2020 WL 4287593, at *4 (S.D.W.V. July 23, 2020). For example, the CDC identifies

“pulmonary hypertension,” or high blood pressure affecting the lungs, as a specific type of high

blood pressure that might increase a person’s risk of severe illness if they contract COVID-19.8

Here, Defendant suffers from essential hypertension. His hypertension had been in remission,

and he recently started to take medication again. Moreover, there is not currently a significant

presence of COVID-19 at the USP Big Sandy, the facility where Defendant is incarcerated.

Finally, Defendant’s age mitigates against a finding of extraordinary and compelling reasons.

Thus, the Court joins other district courts that have found that hypertension and COVID-19 do

not qualify as extraordinary and compelling reasons for compassionate release. United States v.

Thomas, 2020 WL 3895781, *4 (W.D. Va. July 10, 2020); United States v. Brown, 2020 WL

3833284, *4 (D. Md. July 8, 2020); United States v. Peaks, 2020 WL 2214231, *2 (E.D. Mich.

May 7, 2020).




6
 Centers for Disease Control and Prevention, “People with Certain Medical Conditions,” (updated Aug. 14, 2020),
available at: https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-
extra-precautions%2Fgroups-at-higher-risk.html#serious-heart-conditions (last visited Aug. 25, 2020).
7
  Centers for Disease Control and Prevention, “Facts About Hypertension,” (last reviewed Feb. 25, 2020),
https://www.cdc.gov/bloodpressure/facts.htm (last visited Aug. 25, 2020).
8
    See supra note 6.

                                                       -4-
      Case: 5:14-cr-00337-CAB Doc #: 39 Filed: 08/31/20 5 of 6. PageID #: 575




       Finally, the Court holds that a disparity based on a change in sentencing law cannot serve

as “extraordinary and compelling reasons” under § 3582(c)(1)(A). Defendant requests that the

Court consider the Sixth Circuit’s decision in United States v. Burris, 912 F.3d 386 (6th Cir.

2019) (en banc) as a justification for his early release. According to Defendant, because his

Guideline Range would decrease under Burris, Defendant would be entitled to a lesser sentence

if the Court resentenced Defendant today. (Doc. 33, PageID: 314).

       The Court believes that both the compassionate release statute and the applicable policy

statement do not consider subsequent changes in sentencing policy as ‘extraordinary and

compelling reasons.’ In what little guidance district courts have on the topic, the Sixth Circuit

reminds us that compassionate release is “available only to elderly prisoners and those with

‘extraordinary and compelling reasons’ for release.” Alam, 960 F.3d at 835. And by amending

the compassionate release statute in the First Step Act, “Congress gave inmates an option to seek

early release on health grounds.” Id. (emphasis added). Moreover, while the applicable policy

statement may be outdated, it still provides guidance. Thomas, 2020 WL 3895781, *3. That

guidance is silent with respect to changes in sentencing since the original sentence. United

States v. Saldana, 807 Fed. App’x 816, 820 (10th Cir. Mar. 26, 2020) (“neither the § 1B1.13

commentary nor BOP Program Statement 5050.50 identify post-sentencing developments in case

law as an ‘extraordinary and compelling reason’ warranting a sentence reduction”).

       The Court interprets the statute and the policy statement to require a highly

individualized analysis. See United States v. Smith, 2020 WL 4273816, *2 (N.D. Ohio July 24,

2020) (“The compassionate release analysis is a highly individualized inquiry that takes into

account a variety of relevant facts”). By doing so, the analysis should not be based on facts or

changes in the law that affect hundreds—if not thousands—of prisoners. Changes in the law like

Burris (which may impact hundreds of prisoners) and in the facts like COVID-19 (which impacts
                                               -5-
      Case: 5:14-cr-00337-CAB Doc #: 39 Filed: 08/31/20 6 of 6. PageID #: 576




all prisoners) are too general to satisfy this individualized analysis. If Defendant wishes to

challenge his sentence under Burris, there may be other vehicles for him to do so rather than the

limited compassionate release statute.

       Defendant’s citation to supportive caselaw does not change this Court’s opinion. The

Court has thoroughly researched and analyzed this issue and agrees with other district courts that

have determined that changes in sentencing policy do not warrant extraordinary and compelling

reasons for compassionate release. See, e.g., United States v. Rucker, 2020 WL 4365544, *4 (D.

Kan. July 30, 2020) (“the Court concludes that it may not grant defendant relief under Section

3582(c)(1)(A) based on the disparity between his sentence and the sentence he would have

received if given the benefit of a subsequent amendment of sentencing law”).

       Thus, because Defendant has not demonstrated any ‘extraordinary and compelling

reason’ to justify compassionate release, his Motion is without merit.

                                         III. CONCLUSION

       Because Defendant cannot demonstrate any unique and individualized ‘extraordinary and

compelling reason’ for release, the Court DENIES Defendant’s Request to Reduce his Sentence.

(Docs. 33 & 34).

       IT IS SO ORDERED.

                                              s/ Christopher A. Boyko
                                              CHRISTOPHER A. BOYKO
                                              Senior United States District Judge

Dated: August 31, 2020




                                                -6-
